G-ill, J.
This is a suit to enforce certain special tax bills issued for the grading and macadamizing of Eosedale avenue in the city of Westport. At the trial in the circuit court there was a judgment in - plaintiff’s favor and defendant appealed.
Of the several objections urged to defeat the action, we find it necessary to consider and pass on one only, as that is sufficient to invalidate the tax bills. This work was done, and these bills were issued, in pursuance of ordinances passed in August, 1889. The point is, were these ordinances valid. It is objected on the part of defendant that they were not authorized by the law then in force for the government of cities of the fourth class (to which Westport belongs). If this is so, then the tax bills must fail, for a valid ordinance is the very foundation upon which such charges must rest.
*66Municipal corporations : fom th class pi-ovememfitat*65As already stated, the ordinances adopted by the Westport council and directing this street improve*66ment, were approved by the mayor in August, 1889. They ordered the work to be done at the expense of the abutting property owners and to be paid for in special tax bills issued to the contractor, and that the city should not be “liable to pay for such work, or any part thereof, otherwise than by the issue of such special tax bills.” This was not in accordance with the statute then fixed by an act of the then in force. The authority and powers of the city council in this respect were legislature, approved May 16, 1889 (Laws of Missouri, 1889, p. 42), which in effect provided that the property owner himself should be permitted, within a time named by ordinance, to do the work in front of his premises, and if he failed, then the city should cause it to be done, and, having paid therefor, should sue and recover the cost thereof from the abutting owner. This act of May 16, 1889, was passed with an emergency clause, and took effect from and after its approval by the governor. It was therefore in force in the August following, when the ordinances in question were adopted. It seems that at the same session of the general assembly, by the enactment of a section inconsistent with section 4942, Revised Statutes, 1879, the law was further amended. See section 1592, Revised Statutes, 1889. But this latter statute did not become operative until November 1, 1889. Section 6614, Revised Statutes, 1889. It seems likely that the Westport authorities, when seeking to make this street improvement, erroneously concluded that the last named statute (that is, section 1592, of the revision of 1889), was the law controlling their action in August, 1889. But such clearly was not the fact, since, as already stated, said section 1592 did not become the law until more than two months after the adoption of the ordinances of August, 1889. At that time, to wit. *67August, 1889, the act of May 16, 1889, was in ful] force; and it was only repealed as of November 1,1889, when section 1592 (an inconsistent provision) took effect.
It of course is well understood, and has been repeatedly so declared, that in fastening these charges on the property owner the law must be followed in every substantial particular. Here the statute in force at the date of the ordinances providing for this work was not followed; the law as it then existed did not warrant such ordinances. They were, therefore, illegal, and the tax bills based thereon are void.
Judgment reversed.
All concur.